Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This is a Final Office Action on the merits.  Claims 1-17 and 19-27 are currently pending and are addressed below.

Response to Amendment
The amendment filed 01/07/2022 has been entered. Claims 1-17 and 19-27 are currently pending. 
Response to Arguments
Applicant's arguments filed 01/07/2022 have been fully considered but they are not persuasive. In response to Applicant's argument that the prior art does not teach or render obvious the claims as amended, the Examiner respectfully disagrees. Applicant argues that Jacobs is “silent with respect to the system first determining a suggested adjustment to a boundary of the map, the operator previewing the suggested adjustment to the boundary before requesting the adjustment suggested by the system be implemented in an updated map.” However, the Examiner notes that Applicant’s characterization does not accurately reflect the broadest reasonable interpretation of the claim language. For clarification, the Examiner has provided additional information and context for the previous rejection of claim 18.
Broadly interpreted, Jacob’s teaching of receiving a user suggestion on the map of a user interface and displaying the resulting map with the updated boundaries as in 
Additionally, the Examiner notes that under an alternative interpretation as argued by Applicant, newly cited reference Suvarna et al. (US 2019/0061157) teaches the system automatically providing suggested boundaries and modifications and presenting them to a user for confirmation (see at least [0066-0084]).
Therefore, the prior art of record meets the claim limitations and Applicant’s arguments are not persuasive.

Additionally, the Examiner notes that the previous Office Action, on p. 4, mistakenly referenced the filing date of the instant application as 09/30/2015, whereas the filing date is actually 02/15/2019. Therefore, absent any showing of support for the instant claimed subject matter in an earlier filed application, the effective filing date of the instant application is 02/15/2019.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-17, 19-21, and 25-27 are rejected under 35 U.S.C. 103 as being unpatentable over Duffley et al. (US 2014/0207280) in view of Jacobs (US 2003/0030399).

Regarding claim 1:
Duffley teaches a tangible, non-transitory, machine-readable medium storing instructions that when executed by one or more processors effectuate operations comprising: 
obtaining, with an application executed by a communication device, from a robot that is physically separate from the communication device, a map of a working environment of the robot, the map being based on data sensed by the robot while traversing the working environment (mapping navigation system 240, see at least [0046], SLAM algorithm [0069], transmitting to mobile terminal [0078-0079]); 
presenting, with the application executed by the communication device, a user interface having inputs by which, responsive to user inputs, modes of operation of the (see at least Fig. 18, [0166]); 
receiving, with the application executed by the communication device, a first set of one or more inputs via the user interface, wherein the first set of one or more inputs: 
designate a first area of the working environment [0166], and 
designate a first mode of operation of the robot to be applied in the designated first area of the working environment (see at least Fig. 18, [0164-0166]); and 
the user interface comprises inputs to select among at least: a default navigation mode, a user pattern navigation mode, and an ordered coverage navigation mode wherein selecting the ordered navigation mode comprises selecting a pre-determined order of areas of the working environment to be covered by the robot (see at least Fig. 11,15, cleaning strategy toggle button 516, scheduling button 514, [0123-0162]. The cleaning strategy toggle button allows selection of either “quick clean” or “standard/deep clean”, which correspond to the user pattern navigation mode and default mode, respectively. See further description of the modes in [0123-0162]. The scheduling button and scheduling screen as shown in Fig. 11 corresponds to the “ordered coverage mode”, allowing for scheduling of areas in order by time. ); and
after receiving the first set of one or more inputs, causing, with the application executed by the communication device, the robot to be instructed to apply the first mode of operation in the first area of the working environment (see at least [0166]).
Duffley is silent as to adjusting a boundary of the map. 
Jacobs teaches a system and method of controlling a robotic cleaner including determining a suggested adjustment to a boundary of the map (User suggests adjustments to boundaries, see at least Figs 16-18, S720, [0183-0188]; 
presenting, with by the application executed by the communication device, via the user interface  the suggested adjustment to the boundary (displaying the map with adjusted boundaries, see at least Fig. 18b); 
receiving, via the user interface, a request to apply the suggested adjustment to boundary to the map (storing the update map via operator request, see at least Fig. 16 S730, [0183]); and 
in response to receiving the request, causing an updated map to be obtained by the robot, wherein the updated map includes the suggested adjustment to the boundary of the map (see at least [0092] [0185-0188], Figs. 17-18).

It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system and method of controlling a robotic cleaner via a SLAM generated map as taught by Duffley with the technique of allowing modifications to the SLAM generated map as taught by Jacobs in order to correct for errors, customize the map, and/or generate virtual boundaries as desired.

Regarding claim 2:
Duffley further discloses wherein the operations comprise: 

designate a second area of the working environment, the second area being different from the first area (setting different cleaning strategy in different areas in the same cleaning session, see at least [0163-0166]), and 
designate a second mode of operation of the robot to be applied in the designated first area of the working environment, the second mode of operation being different from the first mode of operation (setting different cleaning strategy in different areas in the same cleaning session, see at least [0163-0166]); 
after receiving the second set of one or more inputs, causing, with the application executed by the communication device, the robot to be instructed to apply the second mode of operation in the second area of the working environment, the second mode of operation being applied during a work session of the robot in which the first mode of operation is also applied in the first area of the working environment (setting different cleaning strategy in different areas in the same cleaning session, see at least [0163-0166]). 

Regarding claim 3:
Duffley further discloses wherein: the user interface has inputs by which application of modes of operation to areas of the working environment are scheduled (see at least Figs. 10-12, 16);
 and the operations comprise: 

causing, with the application executed by the communication device, the robot to be instructed to apply the first mode of operation in the first area of the working environment according to the input indicating when the first mode of operation is to be applied in the first area of the working environment (see at least Figs. 10-12, 16, [0100-0108]).

Regarding claim 4:
Duffley further discloses wherein the operations comprise: 
receiving, with the application executed by the communication device, a second set of one or more inputs via the user interface, wherein the second set of one or more inputs: 
designate a second area of the working environment, the second area being different from the first area, and designate a second mode of operation of the robot to be applied in the second area of the working environment, the second mode of operation being different from the first mode of operation (setting different cleaning strategy in different areas in the same cleaning session, see at least [0163-0166]);
 receiving, via the user interface, one or more scheduling inputs indicating when the first mode of operation is to be applied in the first area and when the second mode of operation is to be applied in the second area (see at least Figs. 10-12, 16, [0100-0108]); 
see at least Figs. 10-12, 16, [0100-0108]); and 
causing, with the application executed by the communication device, the robot to be instructed to apply the second mode of operation in the second area of the working environment according to at least some of the one or more scheduling inputs, the second mode of operation being applied during a different work session of the robot from a work session in which the first mode of operation is applied (see at least Figs. 10-12, 16, [0100-0108]).

Regarding claim 5:
Duffley further discloses the first mode of operation is a navigation mode; (see at least [0082-0095]).

Regarding claim 6:
Duffley further discloses wherein: the first set of one or more inputs comprises a first setting to be applied in the first mode of operation, the first setting being one setting among a plurality of settings the robot is capable of applying in the first mode of operation (see at least [0082-0095]).

Regarding claim 7:
Duffley further discloses wherein the operations comprise: causing, with the application, the robot to be instructed to apply the first mode of operation in the first area of the working environment with the first setting; and causing, with the application, the robot to be instructed to apply the first mode of operation in a second area of the working environment with a second setting that is different from the first setting during a work session in which the first setting is applied (see at least [0082-0095] Figs. 10-12, 16, [0100-0108], [0163-0166]).

Regarding claims 8-9:
Duffley further discloses wherein the operations comprise: presenting, in the user interface, inputs by which a phase, frequency, or duty cycle is selected to schedule periodic application of the first mode and second mode of operation in the first area of the working environment (see at least Fig. 11, [0096-0104], [0171-0172]).

Regarding claim 10:
Duffley further teaches wherein the operations comprise: presenting, in the user interface, inputs by which a criterion is at least partially specified to initiate or otherwise schedule application of the first mode of operation in the first area of the working environment, wherein the criterion is conditioned on a phenomenon other than date or time (at least based on occupancy and/or user desired start, see at least Figs. 10-12, [0108]).

Regarding claim 11:
Duffley further teaches wherein the operations comprise: determining, by the application, that the criterion is satisfied and, in response, causing the robot to initiate or otherwise schedule application of the first mode of operation in the first area of the working environment; determining, by a computer system physically distinct from the robot and the communication device, that the criterion is satisfied and, in response, causing the robot to initiate or otherwise schedule application of the first mode of operation in the first area of the working environment; or determining, by the robot, that the criterion is satisfied and, in response, causing the robot to initiate or otherwise schedule application of the first mode of operation in the first area of the working environment (at least based on occupancy and/or user desired start, see at least Figs. 10-12, [0108]).

Regarding claim 12:
Duffley further teaches receiving, via the user interface, inputs that at least partially specify a Boolean statement comprising a plurality of Boolean criteria, Boolean operators, and associations between the Boolean criteria and the Boolean operators; and causing the robot to initiate or otherwise schedule application of the first mode of operation in the first area of the working environment in response to the Boolean statement evaluating to a specified Boolean result (broadly interpreted, at least the scheduling function meets this claim limitation. If time=scheduled time, launch. Alternately, occupancy determination, proceed with mission if area is not occupied, see at least [0049]. Alternately, turning off electronics if detected to be on, see at least [0056], continuing cleaning if more dirt is detected in some user selected modes, see at least [0152]).

Regarding claim 13:
Duffley further discloses wherein: the robot is a cleaning robot; and the first mode of operation, or a setting thereof received via the user interface, specifies an intensity of cleaning to be applied by the robot (see at least [0085-0088]).

Regarding claims 14-15:
Duffley further discloses wherein the application, when executed, is capable of causing the robot to apply at least four of the following modes of operation: a select mode (broadly interpreted, at least a user defined cleaning mode meets this limitation); a cleaning mode (discussed throughout); a universal serial bus connecting mode; a WiFi connecting mode; a Bluetooth pairing mode; a radio frequency synchronizing mode; a return mode (see at least [0011]); a checkup mode; a docking mode [0116]; a screen saver mode; a charging mode; an error mode; an unlocking mode; a cloud-uploading mode (at least uploading maps, see cloud server 150); a reporting mode [0117]; or a diagnostic mode.
The Examiner further notes that the “modes” listed that would be understood by one of ordinary skill in the art are generally conventional functions, and would have been obvious to one of ordinary skill in the art to implement as conventional functions of a mobile robot and/or robotic cleaner.

Regarding claim 16:
Duffley further teaches the robot is a floor cleaning robot comprising a vacuum; and the robot is capable of simultaneous localization and mapping [0069].

Regarding claim 17:
Duffley further teaches wherein: the application connects directly to the robot via a local wireless network without routing communications via the Internet (see at least Fig. 1, local user terminal 142).

Regarding claim 19:
Duffley further teaches wherein the operations comprise: steps for providing a user interface (abstract, [0009-0012]).

Regarding claim 21:
Duffley further teaches wherein the operations comprise: visually designating a second area of the working environment as having been covered by the robot in the user interface; and visually designating a third area of the working environment as having not been covered by the robot in the user interface (see at least Fig. 6, [0072-0079]). 

Regarding claim 25:
 The combination of Duffley and Jacobs teaches the limitations as in claim 1  and 18 above. Duffley further teaches utilizing a SLAM algorithm to build the map. Jacobs 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the SLAM algorithm as taught by Duffley with the Kalman filter as taught by Jacobs or any other conventional SLAM noise filtering techniques such as a point filter, in order to filter noise from the generated map to ensure an accurate map of the environment.

Regarding claim 26:
The combination of Duffley and Jacobs teaches the limitations as in claims 18 and 25 above. Duffley is silent as to rotating a boundary.

The Examiner takes Official notice that it was exceedingly well-known at the time of the invention to provide for a rotation of a software object on a user interface, such as conventional smart phone or PC based object manipulation. It would have been obvious to one of ordinary skill in the art to modify the map modification system and method as taught by Duffley and Jacobs by providing for the conventional user interface functionality of an object rotation in the user interface in order to allow a user to properly align a boundary or map to fit the environment.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 20-21 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Duffley et al. (US 2014/0207280) in view of Holger et al. (DE102017104691A1) or alternately in view of Han et al. (US 2017/0273527).
The Examiner notes that the instant claim limitations do not appear to have support in any of the priority applications. If Applicant believes the instant claims are afforded an earlier priority date, evidence to that effect should be presented in a subsequent response.

Regarding claims 20 and 21:
Duffley teaches the limitations as in claim 1 above. 
Duffley does not explicitly teach the details of the path as claimed.
(see at least Fig. 7, [0055-0061]).
Han also teaches a system and method of controlling a robotic vacuuming cleaner including displaying, with the user interface, a visual indication of a path that the robot is currently following in the working environment and a path the robot has determined and is planning to follow in the future (see at least [0261-0271])
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the robotic vacuum cleaning system and method as taught by Duffley with the technique of displaying a progress map of the vacuum cleaner including a path the robot has travelled and will travel as taught by Holger and/or Han in order to allow a user to visualize the progress of the robot including the planned path and/or to allow for modification of the route if desired.


Regarding claim 27:
Duffley teaches a method, comprising: 
obtaining, with an application executed by a communication device, from a robot that is physically separate from the communication device, a map of a working environment of the robot, the map being based on data sensed by the robot while traversing the working environment (mapping navigation system 240, see at least [0046], SLAM algorithm [0069], transmitting to mobile terminal [0078-0079]); 
(see at least Fig. 18, [0166]);
 receiving, with the application executed by the communication device, a first set of one or more inputs via the user interface, wherein the first set of one or more inputs:
 designate a first area of the working environment [0166], and 
designate a first mode of operation of the robot to be applied in the designated first area of the working environment (see at least Fig. 18, [0164-0166]);
 after receiving the first set of one or more inputs, causing, with the application executed by the communication device, the robot to be instructed to apply the first mode of operation in the first area of the working environment see at least [0166]); and 
displaying, with the user interface, a visual indication of a path that the robot has taken (The display of the coverage area including at least some paths the robot has taken, see at least Fig. 6). 
Duffley does not explicitly teach the first point and second point of the paths taken.
Holger teaches a system and method of visualizing a robotic vacuum cleaning route including  displaying, with the user interface, a visual indication of a path that the robot has taken from a first point one location to another location a second point in the working environment in a point-to-point traversal mode (see at least Fig. 7, [0055-0061]).
(see at least [0261-0271])
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the robotic vacuum cleaning system and method as taught by Duffley with the technique of displaying a progress map of the vacuum cleaner including a path the robot has travelled and will travel as taught by Holger and/or Han in order to allow a user to visualize the progress of the robot including the planned path and/or to allow for modification of the route if desired.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


s 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Duffley and Jacobs as in claim 1 above in view of Choe et al. (US 2013/0056032).

Regarding claims 22-23:
Duffley teaches the limitations as in claim 1 above. Duffley does not explicitly teach depicting a planned path on the user interface. 
Choe teaches a system and method of controlling and programming a robotic cleaner via a map on a user interface including depicting, with the user interface, a planned path of the robot through the working environment and visually designating, in the user interface, a next area of the working environment to be covered by the robot (see at least Figs. 32-38).

It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the map-based control system and method of a cleaning robot as taught by Duffley with the map-based path planning as taught by Choe in order to allow the user to intuitively plan a path of the robot between various areas of the cleaning environment.

Claim Rejections - 35 USC § 103
Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Duffley and Jacobs as applied to claim 1 above, and further in view of Kentley et al. (US 2017/0123421).

Regarding claim 24:
Duffley teaches the limitations as in claim 1 above. Duffley is silent as to determining and presenting a plurality of candidate routes to a user. Duffley does however, further teach allowing a user to select paths/patterns of robot traversal in the environment.
Kentley teaches a system and method of controlling a mobile robotic vehicle via a user interface including obtaining a starting location and a destination in the working environment; determining a plurality of candidate routes from the starting location to the destination; displaying, with the user interface, the plurality of candidate routes from the starting location to the destination; receiving, with the user interface, a selection of one of the candidate routes; and in response to receiving the selection, causing the robot to traverse the selected one of the candidate routes (see at least [0083]).

It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the robotic control system and method as taught by Duffley with the technique of providing candidate paths to a user interface as taught by Kentley in order to allow for user customization and preference for travelling through the environment, to select an obstacle avoidance path, or otherwise assist the robot when an autonomous decision is not possible, or uncertain.


Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure. Suvarna et al. (US 2019/0061157) discusses automatically suggesting adjustments to boundaries in a robot generated map and presenting the suggestions to an operator for confirmation.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN J RINK whose telephone number is (571)272-4863.  The examiner can normally be reached on M-F 8-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on 5712726919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Ryan Rink/Primary Examiner, Art Unit 3664